     Case 2:20-cv-00576-RFB-BNW Document 28 Filed 05/20/20 Page 1 of 2



 1   Dana Howell, Bar # 11607
     Kelly Kichline, Bar # 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692-1937
 4   Telephone: (702) 692-5651
     Fax No.: (702) 669-4501
 5   Email: dhowell@mgmresorts.com
             kkichline@mgmresorts.com
 6
     Attorneys for Defendants,
 7   Bellagio, LLC dba Bellagio Hotel & Casino and
     MGM Resorts International
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
      DIANA HOLMES,                                       Case No.: 2:20-cv-00576-RFB-BNW
11
                     Plaintiff,
12
      vs.                                                 STIPULATION, REQUEST, AND
13                                                        ORDER TO CONTINUE EARLY
      BELLAGIO, LLC, a Nevada limited liability           NEUTRAL EVALUATION DATE
14    company; MGM RESORTS
      INTERNATIONAL, a foreign corporation; et            [First Request]
15    al.,
16                   Defendants.
17          IT IS HEREBEY STIPULATED by and among Plaintiff Diana Holmes (“Plaintiff”),
18   Defendant Bellagio, LLC (“Bellagio”) and Defendant MGM Resorts International (“MGMRI”)
19   (collectively, the “Parties”), by and through their respective undersigned counsel, that the Parties
20   request a continuance of the Early Neutral Evaluation (“ENE”), currently scheduled for June 3,
21   2020 at 10:00 am before Magistrate Judge Cam Ferenbach, to a later date not before July 31, 2020.
22          This continuance is requested because of state-wide and national events involving the
23   Coronavirus (COVID-19) pandemic, including the complete shutdown of Defendants’ operations.
24   Plaintiff’s Complaint was served upon Defendants on March 17, 2020. See ECF No. 1, Exhibits A
25   and B. On March 18, 2020, Governor Sisolak issued COVID-19 Declaration of Emergency
26   Directive 002 directing all Nevada gaming establishments, including Bellagio and all gaming
27

28

                                                      1
      Case 2:20-cv-00576-RFB-BNW Document 28 Filed 05/20/20 Page 2 of 2



 1     establishments affiliated with MGMRI, to close.1 This unprecedented disruption of Defendants’

 2     businesses has impacted Defendants’ preparations for the ENE. Additionally, at the time of the

 3     currently-scheduled ENE, Bellagio expects to be in the midst of partially reopening under new

 4     public health and safety guidelines, which will be another unprecedented undertaking.

 5                Additionally, due to personal medical reasons, counsel for Defendant will be unavailable

 6     on multiple business days between the date of the filing of this stipulation and June 3, 2020, which

 7     will impact Defendants’ ability to prepare for the ENE.

 8                The Parties anticipate and agree that the requested continuance will enable the ENE to be

 9     more productive and meaningful. For the above-stated reasons, good cause exists to continue the

10     ENE until on or after July 31, 2020. This is the first request for a continuance of the ENE by the

11     Parties.

12                DATED this 20th day of May 2020.

13           JONES LOVELOCK                                        MGM RESORTS INTERNATIONAL
14
       By: __/s/Nicole E. Lovelock____________ By: __/s/Kelly R. Kichline____________________
15         Nicole E. Lovelock, Esq.                Kelly Kichline, Esq.
           Stephen A. Davis, Esq.                  6385 S. Rainbow Blvd., Suite 500
16         6675 S. Tenaya Way, Suite 200           Las Vegas, Nevada 89118
           Las Vegas, Nevada 89113                 Attorneys for Defendants Bellagio, LLC
17         Attorneys for Plaintiff Diana Holmes    And MGM Resorts International

18    IT IS HEREBY ORDERED that the ENE is RESCHEDULED to August 4, 2020, at 10:00 AM.
      The confidential statement is due by 4:00 PM, July 28, 2020.
19

20
                                                                ORDER
21

22                IT IS SO ORDERED.
     If a party prefers to appear by video conference, the
23   party must notify chambers (702-464-5540) of that
     decision by July 28, 2020. If a party is appearing by
     video conference, it is the responsibility of that party
                                                                UNITED STATES MAGISTRATE JUDGE
24
     to set-up and coordinate with chambers the video
25   conference for the ENE and that party must be
     prepared to do a test run of the video conference with             5-20-2020
26   chambers on July 29, 2020. All else as stated in
     Orders (ECF Nos. 13 and 25) remains unchanged.             DATE
27
       1
28      See http://gov.nv.gov/News/Emergency_Orders/2020/2020-03-18_-_COVID-19_Declaration_of_
       Emergency_Directive_002/.

                                                                  -2-
